Citation Nr: 1015797	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  03-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES
1.  Entitlement to service connection for a chronic right 
ankle disorder to include degenerative joint disease.  

2.  Entitlement to service connection for a chronic left 
ankle disorder to include degenerative joint disease and 
amputation residuals. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1969 to March 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had been 
received to reopen the Veteran's claim of entitlement to 
bilateral ankle degenerative joint disease and denied the 
claim on the merits.  In March 2005, the Veteran was afforded 
a hearing before an Acting Veterans Law Judge sitting at the 
RO.  In June 2005, the Board determined that new and material 
evidence had been received to reopen the Veteran's claim of 
entitlement to service connection for bilateral ankle 
degenerative joint disease and remanded the issue to the RO 
for additional action.  

In February 2008, the Veteran was informed that the Acting 
Veterans Law Judge who had conducted his March 2005 hearing 
was no longer employed by the Board and he therefore had the 
right to an additional hearing before a different Veterans 
Law Judge.  In March 2008, the Veteran indicated that he did 
not desire an additional hearing.  In August 2008, the Board, 
in pertinent part, recharacterized the Veteran's claim as 
entitlement to service connection for both a chronic right 
ankle disorder to include degenerative joint disease and a 
chronic left ankle disorder to include degenerative joint 
disease and amputation residuals and remanded the issues to 
the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its August 2008 Remand instructions, the Board directed 
that:  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the veteran's chronic right 
ankle and left ankle residuals. All 
indicated tests and studies, including 
electrodiagnostic studies, should be 
accomplished and the findings then 
reported in detail.

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic right ankle and left ankle 
disorders existed prior to service 
entrance; had their onset during active 
service; are etiologically related to the 
Veteran's inservice right ankle trauma; 
otherwise originated during or are 
causally related to active service; 
and/or are etiologically related to 
and/or increased in severity beyond their 
natural progression due to his 
service-connected pes valgo planus.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

The Veteran was afforded the requested examination in March 
2009.  In reviewing the VA examination report, the Board 
observes that the examiner failed to advance any opinion as 
to the left ankle disability which led to his left foot 
amputation and failed to address whether the Veteran's 
current right ankle disability increased in severity beyond 
its natural progression due to his service-connected pes 
valgo planus.  While acknowledging that the RO attempted to 
comply with the Board's remand instructions, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the RO's compliance with the Board's remand instructions 
is neither optional nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  
Accordingly, this case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic right 
ankle disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If 
possible, the evaluation should be 
conducted by a physician who had not 
previously examined the Veteran.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right ankle disorder existed 
prior to service entrance; had its onset 
during active service; is etiologically 
related to the Veteran's inservice right 
ankle trauma; otherwise originated during 
or is causally related to active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
pes valgo planus.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Again schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic left 
ankle disabilities which ultimately 
necessitated his October 1999 left below 
the knee amputation.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  If 
possible, the evaluation should be 
conducted by a physician who had not 
previously examined the Veteran.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's  
chronic left ankle disabilities which 
ultimately necessitated his October 1999 
left below the knee amputation existed 
prior to service entrance; had its onset 
during active service; is etiologically 
related to the Veteran's inservice right 
ankle trauma; otherwise originated during 
or is causally related to active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
pes valgo planus.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic right ankle disorder to include 
degenerative joint disease and a chronic 
left ankle disorder to include 
degenerative joint disease and amputation 
residuals with express consideration of 
the provisions of 38 C.F.R. § 3.310 
(2009) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

